Opinion by
Judge Pryor:
There is but one question made in this case, and that arises upon the construction of the will of William Evans.
The provision is, “that if any of his children shall die without children, the land, etc., shall be divided among my remaining children and heirs.”

J. B. Earn, for appellants.

C. Riley, for appellees.
The only heirs he left at his death were his children, and one of them., Virginia Evans, dying after the testator, without leaving issue, her interest in the land passed absolutely to the surviving children.
Judgment affirmed.